Citation Nr: 1725713	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation, based on the need for regular aid and attendance or at the housebound rate.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  In 1963, he retired with over 20 years of active and reserve military duty.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2015, the Veteran testified before a Decision Review Officer (DRO) at the Waco, Texas RO.  A transcript of the hearing has been made and is part of the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks special monthly compensation (SMC) on the basis of needing the aid and attendance of another, and/or on the basis of being housebound.  

In November 2016, this claim was remanded for further development, including to seek clarification of a September 2014 statement, presumably from the Veteran's physician, as stated by his representative in a September 2014 VA Form 9.  However, the directed development was not completed.  Most critically, the Veteran was not provided notice that clarification of the September 2014 statement is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The September 2014 statement, on a VA Form 21-4138, reads:

The patient has been diagnosed with degenerative joint disease of the spine which makes it very difficult for him to twist, turn or bend.  Because of this difficulty with mobility it is my opinion that he requires the assistance of another to perform activities such as bathing, showering, dressing, help up out of a chair or bed and even toileting. 

September 2014 Statement on ADL limitations - Physician unclear, (rec'd 9/14/2014)

Although the statement appears to be a medical opinion from the Veteran's physician, it does not include the physician's signature, cover page, or physician's name or address such that the Board may identify it. 

Where, as here, a private medical opinion is unclear or insufficient in some way, and " the missing evidence bears greatly on the probative value of the private report", the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board's duty to clarify is invoked in this case because the September 2014 medical opinion, if substantiated by a physician, could provide evidence that would possibly allow the Veteran's claim to be granted.

In addition, the Board finds it would be helpful to obtain any and all records of treatment accorded the Veteran by Dr. E.G.K., M.D., who proffered the May 2014 "Attending Physician's Statement," which attests to limitations on the Veteran's activities of daily living. 


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Contact the Veteran and his representative and advise them of the September 2014 statement submitted in support of his claim for SMC, which does not contain a legible physician's signature, cover page, or physician's name or address.  Advise the Veteran and his representative of the information or documentation needed to appropriately clarify a medical opinion submitted by a private physician, or that manner in which a medical opinion or statement may be submitted by a private physician.

2.  Ask the Veteran and his representative to identify any and all VA and private treatment records not already of record that are relevant to this claim.  In particular, ask the Veteran and his representative to identify any and all private treatment records relevant to the September 2014 statement.  

3.  Make all appropriate efforts to obtain identified records.  In particular, ensure that any and all records of treatment proffered by Dr. E.G.K., M.D. that are not already of record are obtained.  If a negative response is received from the Veteran or his representative, or of any treatment facility, the claims file should be properly documented and the Veteran and his representative properly notified in this regard. 

4.  After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's remaining claim for entitlement to SMC.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and allowed an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________

G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




